DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“fire detection apparatus” for detecting a fire of the burner head, as recited in claims 14, 15, 26, 27, 28
control apparatus, as recited in claims 14, 19, 20, 22, 25, 26, 27, 29, 30-33
timing unit configured to time a time during which…, as recited in claim 32

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
fire detection apparatus [Wingdings font/0xE0] thermal imager, infrared receiver

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “control apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to disclose a corresponding structure for performing one of more of the following claimed functions of the control apparatus:
determine, depending on whether the signal indicates the fire detection apparatus detects the fire of the burner head, whether cookware is placed on the burner head
recited in claim 14, and similarly recited in claim 27
control the fire of the burner head to be adjusted to a maximum when the control apparatus determines a presence of the cookware on the burner head in response to the signal of the fire detection apparatus
recited in claim 14, and similarly recited in claim 26
control the fire of the burner head to be adjusted to a minimum when the control apparatus determines an absence of the cookware on the burner head in response to the signal of the fire detection apparatus
recited in claim 14, and similarly recited in claims 26, 27
control the fire of the burner head to be adjusted to recover to a last level of the fire of the burner head when, after the control apparatus determines the absence of the cookware on the burner head and adjusts the fire of the burner head to the minimum, the control apparatus determines the presence of the cookware on the burner head in response to the signal of the fire detection apparatus
recited in claim 14, and similarly recited in claims 26, 27

Claim limitation “timing unit”, as recited in claim 32, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Response to Arguments

Applicant asserts
Applicants respectfully submit that the claimed features do not use means-plus- function claim language and are not directed to purely functional limitations, but rather, recite sufficient structure to perform the recited function. Therefore, the claimed features are not intended to be interpreted, and are not properly interpreted, under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s response
	The Examiner respectfully disagrees.  First, the claimed “control apparatus” does not denote any structure.  It is a generic placeholder for the functional language that follows.  Moreover, the generic placeholder is not modified by any structure.  Therefore, the claimed control apparatus meets the 3-prong analysis for a means-type claim. See MPEP 2181 (I).  
	Second, the “fire detection apparatus”, as recited in claims 14, 15, 26, 27, and 28, is a means-plus-function limitation.  The term, “fire detection apparatus” is a generic placeholder that is modified by functional language (e.g., detecting a fire).  Moreover, the generic placeholder is not modified by any structure.  Therefore, the claimed control apparatus meets the 3-prong analysis for a means-type claim.
	Furthermore, to overcome a 112f interpretation, sufficient structure must be disclosed.  See MPEP 2181 (I).  The specification does not provide sufficient structure for overcoming the 112f interpretations.  

Applicant asserts
Accordingly, the specification explicitly, or at least implicitly or inherently, sets forth the corresponding structure, material, or acts sufficient to provide a general guideline and examples sufficient to teach a person skilled in the art the metes and bounds of the claimed invention, including "a control system including a fire detection apparatus installed over the burner head and aligned with the burner head, and a control apparatus configured to receive a signal of the fire detection apparatus and to control the fire of the burner head, said control apparatus configured to: determine, depending on whether the signal indicates the fire detection apparatus detects the fire of the burner head, whether cookware is placed on the burner head."

Examiner’s response
	The Examiner respectfully disagrees that the specification provides a corresponding structure for the control apparatus.  Moreover, Applicant’s remarks do not include an example structure for the control apparatus.  
Applicant asserts that a “memory unit” and a “timing unit” implies a physical or structural construct.  The Examiner respectfully disagrees.  There is no structure implied.  Moreover, the control apparatus is not the memory unit or the timing unit.  Therefore, even if the memory unit or timing unit imply specific structures, it does not determine the structure of the control apparatus.  
Lastly, assuming arguendo that structure is disclosed for the control apparatus, the Examiner asserts that sufficient structure is not disclosed to overcome the 112, second paragraph rejections.   See MPEP 2181(II)(A).













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762